Title: To Thomas Jefferson from John Todd, 15 April 1781
From: Todd, John
To: Jefferson, Thomas



May it please your Excellency
Lexington 15th April 1781

Your letter of the 24 Decr. as also that of the 19th Jany. last inclosing sundry papers came safe to hand a few days ago. By the best Accounts I can procure from Jefferson and Lincoln the Militia of the whole three Counties at present amount about 1050—Fayette 156, Lincoln 600 and Jefferson 300. I have just made a Draft of 78 from this County for Col. Clark and if the other Counties draft proportionally your Demand will be fully satisfied. I hear nothing as yet of Col. Clark but I concieve I have just cause of expostulating with him on Account of this County its true state being probably unknown to your Excellency when the Draft was required to be proportional to the Militia. Exposed at every Fort and weakened by daily Removals of its Strength to the South side of Kentucky we are Scarcely able to keep our Forts. Should Col. Clark take his Rout by the Shawnese Nation all cause of Complaint must cease as the Enemy will thereby be drawn off from our Forts.
Being unable just now to spare Labourers and Guards at a distance from our Forts for making Canoes I have sent Mr. Lindsay to Lincoln for Assistance which I make no doubt of procuring. I fear I shall meet with some difficulties in conveying the Stores at Lexington and Bryants to the Canoes for want of Horses ours being  nearly all taken by the Indians and Col. Bowman does not prove so friendly as I think he ought to be in giving me necessary Assistance.
Our Circumstances have recieved so material a Change within twelvemonths that a Draft of 18 Militia for the Continental Army at present would be singularly oppressive upon Fayette or Jefferson. Happy should we be and readily would we spare them if our situation were but as the Legislature expected. There is scare one fort in the County but once a month seems upon the Eve of breaking for want of men to defend it. Such Residents as had most property and Horses to remove their Effects have retreated to Lincoln, one half of the Remainder are unable to Remove. We have no Tax Commissioners in the County and almost nothing to tax. All which Circumstances plead I hope in Excuse sufficiently for the Militia at Present. When ever our Circumstances will admit of it the people will I’m satisfied inlist voluntarily in to the Continental Army from a Genius they possess for war as well as the Greatness of the Bounty.
A Letter sent to your Excellency this Winter mentioned the Strenth of the County. Perhaps it never reached you. Neither did the Requisition mentioned in yours ever reach me. The inclosed Draught of the County may better Serve to give you an Idea of our Situation and position with regard to each other than any Description.
I also inclose you a letter from Mr. Pollock. I still recieve Complaints from the Ilinois. That Department suffers I fear through the Avarice and prodigality of our Officers. They all vent Complaints against each other. I believe our French Friends have the justest grounds of Dissatisfaction.
I have the Honor to be with the greatest Respect Your Excellency’s Most Obedient & very humble Servant,

Jno Todd jr

